Dismissed and Memorandum Opinion filed August 3, 2006







Dismissed
and Memorandum Opinion filed August 3, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-01117-CV
____________
 
MICHAEL RAITANO, Appellant
 
V.
 
EMILIA OROZCO, Individually and as
Next Friend of Emily Orozco and Yuvani Orozco, Minors, and YADIRALIA BRAVO,
Individually and as Next Friend of Xavier Bravo, Minor, Appellees
 

 
On Appeal from the County Civil
Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 823952
 

 
M E M O R
A N D U M  O P I N I O N




This is
an appeal from a judgment signed July 29, 2005.  The clerk=s record was filed on December 16,
2005.  No reporter=s record was taken in this case.  Appellant=s brief was due January 20, 2006, but
was not filed.  Appellant requested and was granted an extension of time to
file the brief until March 13, 2006.  Appellant=s counsel then moved to withdraw.  On
May 4, 2006, this court granted counsel=s motion to withdraw.  The court then
granted appellant=s request for another extension of time to file his brief
until June 5, 2006.  No brief was filed.  On June 29, 2006, this Court issued
an order stating that unless appellant submitted his brief, together with a
motion reasonably explaining why the brief was late, on or before July 17,
2006, the Court would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).  Appellant
filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
3, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.